Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 102 and 103 rejections have been fully considered but they are not persuasive. 
Applicant argues, page 2, 
According to the teaching of Shimezawa, the codebook that the terminal device supports is reported to the base station device.
However, the codebook supported by the terminal device in Shimezawa is not equivalent to the uplink codewords in claim 22.

The examiner respectfully disagrees. Shimezawa clearly discloses a capacity of the terminal in relation to whether the terminal supports selection of uplink codewords ([0113], capability information represents the communication capacity of the terminal device through the notification represents a codebook/codewords information supported by the terminal device to the base station or uplink codewords supported by the terminal. Here, a codebook consists of codewords, transmission from the terminal to the base station is uplink transmission based on the codewords supported by the terminal).
Applicant argues, page 3, 
Shimezawa recites that "mobile terminal capability information including whether or
not said terminal device supports a channel-state-measurement reference signal for a specific number of antenna ports", but does not mention the capability information for single or multi-beam beam transmission.

The examiner respectfully disagrees. Shimezawa clearly discloses capacity information of the terminal supporting single or multi-beam transmission ([0113], claims 9 and 10, capability information represents the communication capacity of the terminal device, the communication can be single transmission beam communication. Here, by default, one antenna is transmitting with one beam (covering 360 degree or omni-directional)).
It is noted that the applicant uses selective language in this claim and the examiner can only show one of the claimed options.  Therefore, the rejection of claim 22 (and 23 and 38) remains. 

Applicant argues, page 6, 
Therefore, Li fails to disclose the limitation of "receiving indication information of N downlink reference signal resource groups indicated by the network side, each of the downlink reference signal resource groups includes one or more downlink reference signal resources" as required by claim 1.

The examiner respectfully disagrees. Li clearly discloses receiving indication information of N downlink reference signal resource groups indicated by the network side, each of the downlink reference signal resource groups includes one or more downlink reference signal resources (fig. 3-4, [0073-78][0141-144], receiving downlink PDCCH or DCI format of the downlink PDCCH to obtain configuration parameter or reference signal resources of the aperiodic SRS. The configuration parameter used to determine how to send the SRS, comprising a period and time information of SRS, cyclic shift frequency domain position, SRS bandwidth use of the comb information and an antenna number of the SRS).

Applicant argues, page 6, 
In other words, Li fails to disclose the limitation of "determining the uplink transmission parameters according to the received information corresponding to one or more of the downlink reference signal resources selected from the downlink reference signal resource groups" as required by claim 1.

The examiner respectfully disagrees. Li clearly discloses determining the uplink transmission parameters according to the received information corresponding to one or more of the downlink reference signal resources selected from the downlink reference signal resource groups (fig. 3-4, steps 31-32, [0013-14][0073-78][0141-144], selecting one uplink power control formula or uplink transmission parameters (to transmit the SRS at the specified time for example) according to the indication of reference signal resources. Since there is at least one indication, N is greater than or equal to 1).

Applicant argues, pages 9-10, 
In other words, Kadoma fails to disclose the limitation of "receiving N pieces of transmitting direction range information and/or direction extension information configured by the network side;  the step of determining the uplink transmission parameters on the basis of the indication information includes one of: determining the uplink transmission parameters according to one or more pieces of direction range information selected from the N pieces of transmitting direction range information…

The examiner respectfully disagrees. Kadoma clearly discloses receiving N pieces of transmitting direction range information and/or direction extension information configured by the network side (Kadoma, [0131][0056], the base station executes scheduling and transmitting the schedules data to the terminals, that is, the terminal receives the scheduler data which consists of directional range information configured by the network side; uplink transmission is scheduled in directivity range such that the directional reception orientations of adaptive array antenna do not overlap between the neighboring cells); 
the step of determining the uplink transmission parameters on the basis of the indication information includes one of: determining the uplink transmission parameters according to one or more pieces of direction range information selected from the N pieces of transmitting direction range information (Kadoma, [0131][0056][0114], claims 1-3, selects the uplink transmission based on the scheduler, the scheduler consists of directivity range such that the N directional reception orientations (N is greater than or equal to 1) of adaptive array antenna do not overlap between the neighboring cells).
It is noted that the applicant uses selective language in this claim and the examiner can only show one of the claimed options. Therefore, the rejections of claim 1, 12 and all dependent claims (except 9-10) remain.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-23, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimezawa (CN 103081388).
Regarding claims 22 and 38, Shimezawa discloses a method for transmitting configuration information, comprising: 
transmitting configuration information of a terminal to a network side  ([0018][0073] [0088], fig. 7, transmitting configuration information of a terminal to a network side), wherein the configuration information includes at least one of: 
codebook configuration information of the terminal corresponding to a Sounding Reference Signal (SRS); 
the maximum number of supported layers corresponding to an SRS or an antenna panel (Panel); a maximum supported transmission power corresponding to an SRS or a Panel; a space angle range corresponding to an SRS or a Panel; the maximum number of supported SRS resource indicators (SRI) when uplink data transmission is supported; the maximum number of supported DRI SRIs when uplink data transmission is supported; a capacity of the terminal in relation to whether the terminal supports uplink transmission based on a downlink reference signal;
 a capacity of the terminal in relation to whether the terminal supports selection of uplink codewords ([0113], capability information represents the communication capacity of the terminal device through the notification represents a codebook/codewords information supported by the terminal device to the base station. Here, a codebook consists of codewords, transmission from the terminal to the base station is uplink transmission based on the codewords supported by the terminal); and 
capacity information of the terminal supporting single or multi-beam transmission ([0113], claims 9 and 10, capability information represents the communication capacity of the terminal device, the communication can be a single transmission beam transmission. Here, by default, one antenna is transmitting with one beam (covering 360 degree or omni-directional)).
It is noted that the applicant uses selective language in this claim and the examiner can only show one or two of the claimed options.

Regarding claim 23, Shimezawa discloses the method according to claim 22, wherein the codebook type supported by the terminal comprises at least one of: 
a 8 Phase Shift Keying (PSK) codeword element codebook; a Quadrature Phase Shift Keying (QPSK) codeword element codebook; a Binary Phase Shift Keying (BPSK) codeword element codebook; a codebook type where the codewords do not contain 0 element; a codebook type where the codewords contain 0 element; 
a codebook merged by a port; and 
a codebook selected by a port (fig. 7, [0073], the codebook is selected based on the port).
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 20 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 102958146, cited in IDS) over Kadoma (EP 1414253 A1).
Regarding claim 1, Li discloses a method for determining uplink transmission parameters, comprising: 
receiving indication information transmitted from a network side; and determining uplink transmission parameters on the basis of the indication information (Abstract, [0013-14], figs. 3-4, receives indication information from a base station, the indication information is used for the terminal to determining uplink transmission power),  wherein the method comprises at least one of: 
the step of receiving the indication information transmitted from the network side includes: receiving indication information of N downlink reference signal resource groups indicated by the network side, wherein each of the downlink reference signal resource groups includes one or more downlink reference signal resources (fig. 3-4, [0073-78][0141-144], receiving downlink PDCCH or DCI format of the downlink PDCCH to obtain configuration parameter or reference signal resources of the aperiodic SRS. The configuration parameter used to determine how to send the SRS, comprising a period and time information of SRS, cyclic shift frequency domain position, SRS bandwidth use of the comb information and an antenna number of the SRS); and the step of determining the uplink transmission parameters on the basis of the indication information includes: determining the uplink transmission parameters according to the received information corresponding to one or more of the downlink reference signal resources selected from the downlink reference signal resource groups, wherein N is an integer greater than or equal to 1 (fig. 3-4, [0073-78][0141-144], selecting one uplink power control formula or uplink transmission parameters according to the indication of reference signal resources. Since there is at least one indication, N is greater than or equal to 1); 
the step of receiving the indication information transmitted from the network side includes: receiving indication information of N codeword groups configured by the network side, wherein each of the codeword groups comprises one or more codewords; and the step of determining the uplink transmission parameters on the basis of the indication information includes: determining the uplink transmission parameters according to one or more of the codewords selected from the codeword groups, wherein N is an integer greater than or equal to 1; 
the step of receiving the indication information transmitted from the network side includes: receiving N pieces of transmitting direction range information and/or direction extension information configured by the network side; the step of determining the uplink transmission parameters on the basis of the indication information includes one of: determining the uplink transmission parameters according to one or more pieces of direction range information selected from the N pieces of transmitting direction range information, determining the uplink transmission parameters according to one or more pieces of direction extension information selected from the N pieces of direction extension information, and determining the uplink transmission parameters according to one or more pieces of direction range information and direction extension information selected from the N pieces of transmitting direction range information and direction extension information, wherein N is an integer greater than or equal to 1;
It is noted that the applicant uses selective language in this claim and the examiner can only show one of the claimed options. 
To further show more claimed options, Kadoma discloses
the step of receiving the indication information transmitted from the network side includes: receiving N pieces of transmitting direction range information and/or direction extension information configured by the network side (Kadoma, [0131][0056], the base station executes scheduling and transmitting the schedules data to the terminals, that is, the terminal receives the scheduler data which consists of directional range information configured by the network side; uplink transmission is scheduled in directivity range such that the directional reception orientations of adaptive array antenna do not overlap between the neighboring cells); 
the step of determining the uplink transmission parameters on the basis of the indication information includes one of: determining the uplink transmission parameters according to one or more pieces of direction range information selected from the N pieces of transmitting direction range information (Kadoma, [0131][0056][0114], claims 1-3, selects the uplink transmission based on the scheduler, the scheduler consists of directivity range such that the N directional reception orientations (N is greater than or equal to 1) of adaptive array antenna do not overlap between the neighboring cells), determining the uplink transmission parameters according to one or more pieces of direction extension information selected from the N pieces of direction extension information, and determining the uplink transmission parameters according to one or more pieces of direction range information and direction extension information selected from the N pieces of transmitting direction range information and direction extension information, wherein N is an integer greater than or equal to 1. It is noted that the applicant uses selective language in this claim and the examiner can only show one of the claimed options. 
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of communication between the UE and the BS as given by Li with the teachings of exchanging scheduling information given by Kadoma. The motivation for doing so would have been to minimize interference and improve uplink transmission throughput (Kadoma, [0056]).    
	Claims 12, 36-37 are rejected same as claim 1.


Regarding claim 20, Li and Kadoma disclose the method according to claim 12, further comprising: 
configuring a second signaling and/or an implicit indication of a Downlink Control Information (DCI) Format to the terminal, wherein the second signaling and/or the implicit indication of the DCI Format is used for indicating the terminal to switch or combine modes for determining the uplink transmission parameters (Li, [0137], informs the terminal via DCI to select the parameter for uplink transmission), and
configuring a third signaling and/or an implicit indication of a DCI Format to the terminal, wherein the third signaling and/or the implicit indication of the DCI Format is used for indicating the terminal to switch modes for determining precoding (Li, [0137][0174], informs the terminal via DCI to select the parameter for uplink transmission. Kadoma, [0052], the scheduling information including switch direction or modes). The motivation of the combination is same as in claim 1.

Claim 3-5, 7-8, 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Kadoma further in view of Kakishima (US 10840991).
Regarding claim 3, Li and Kadoma disclose the method according to claim 1, 
Li and Kadoma do not explicitly disclose wherein the indication information of the N downlink reference signal resource groups comprises N CSI-RS resource indicator (CRI) groups, wherein N is greater than or equal to 2, and comprises at least one of: 
the N CRI groups corresponding to different subbands;
the N CRI groups corresponding to different transmission layers;
the N CRI groups corresponding to different Sounding Reference Signal (SRS) resources;
 the N CRI groups corresponding to different Physical Uplink Control Channel (PUCCH) resources;
the N CRI groups corresponding to different Physical Uplink Shared Channel (PUSCH) resources; 
the N CRI groups being used for different transmission channels; 
the N CRI groups being used for different antenna panels (Panels);
 the N CRI groups being used for different codeword streams; 
the N CRI groups being used for channel information indication or interference information indication; and 
the N CRI groups corresponding to different transmission resources.
Kakishima discloses wherein the indication information of the N downlink reference signal resource groups comprises N CSI-RS resource indicator (CRI) groups, wherein N is greater than or equal to 2 (Kakishima, claims 1 and 5, receiving CSI-RS from the base station, fig. 3, CRI#1, CSI #2, col. 3, line 65 – col. 4, line 50, K>=2 representing the number of CSI-RS resources), and comprises at least one of: 
the N CRI groups corresponding to different subbands;
the N CRI groups corresponding to different transmission layers (Kakishima, claim 3);
the N CRI groups corresponding to different Sounding Reference Signal (SRS) resources;
 the N CRI groups corresponding to different Physical Uplink Control Channel (PUCCH) resources (Kakishima, col. 5, lines 1-10); 
the N CRI groups corresponding to different Physical Uplink Shared Channel (PUSCH) resources; 
the N CRI groups being used for different transmission channels; 
the N CRI groups being used for different antenna panels (Panels) (Kakishima, col. 11, lines 5-15, fig. 16);
 the N CRI groups being used for different codeword streams; 
the N CRI groups being used for channel information indication or interference information indication (Kakishima, claims 1 and 5, receiving CSI-RS from the base station, fig. 3, CRI#1, CSI #2, col. 3, line 65 – col. 4, line 50, K>=2 representing the number of CSI-RS resources, CSI stands for channel state information or indication); and 
the N CRI groups corresponding to different transmission resources (Kakishima, claims 1 and 5, receiving CSI-RS from the base station, fig. 3, CRI#1, CSI #2, col. 3, line 65 – col. 4, line 50, K representing the number of CSI-RS resources).
It is noted that the applicant uses selective language in this claim and the examiner can only show one of the claimed options.
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of communication between the UE and the BS as given by Li and Kadoma with the teachings of exchanging CSI and CRI information given by Kakishima. The motivation for doing so would have been to minimize interference and improve uplink transmission throughput (Kadoma, [0056]) and to effectively perform multiplexing transmission by utilizing the CSI and CRI information taught by Kakishima (Kakishima, background).   
Claim 14 is rejected same as claim 3.

Regarding claim 4, Li, Kadoma and Kakishima disclose the method according to claim 3, further comprising: 
determining that the N CRI groups are able to be used for determining the uplink transmission parameters by a first signaling transmitted from the network side (Kakishima, claim 4, information indicates whether UE is configured with the group or for UE to determine the uplink transmission to the base station based on the selection);
wherein the first signaling is configured by the network side for at least one of: a subband, a layer (Kakishima, claim 3), a PUCCH (Kakishima, col. 5, lines 1-10), a PUSCH, a transmission channel, and a Panel.  It is noted that the applicant uses selective language in this claim and the examiner can only show one of the claimed options. The motivation of the combination is same as in claim 3.
Claim 15 is rejected same as claim 4.

Regarding claim 5, Li and Kadoma disclose the method according to claim 1, 
Li and Kadoma do not explicitly disclose wherein the method comprises at least one of: 
codewords comprised in the same codeword group coming from one or more codebooks;
the N codeword groups corresponding to different subbands; 
the N codeword groups corresponding to different transmission layers; the N codeword groups corresponding to different SRS resources; 
the N codeword groups corresponding to different PUCCH resources; 
the N codeword groups corresponding to different PUSCH resources; 
the N codeword groups being used for different transmission channels; 
the N codeword groups being used for different Panels; 
the N codeword groups being used for channel information indication or interference information indication; and 
the N codeword groups corresponding to different transmission resources.
KAKISHIMA discloses wherein the method comprises at least one of: 
codewords comprised in the same codeword group coming from one or more codebooks;
the N codeword groups corresponding to different subbands; 
the N codeword groups corresponding to different transmission layers; the N codeword groups corresponding to different SRS resources; 
the N codeword groups corresponding to different PUCCH resources; 
the N codeword groups corresponding to different PUSCH resources; 
the N codeword groups being used for different transmission channels; 
the N codeword groups being used for different Panels; 
the N codeword groups being used for channel information indication or interference information indication (Kakishima, col. 9, lines 45-50, col. 10, lines 50-60; a codebook may be changed/used in accordance with the CRI rank; a codebook consist of many codeword groups; a precoding matrix can be considered as a codebook); and 
the N codeword groups corresponding to different transmission resources.
It is noted that the applicant uses selective language in this claim and the examiner can only show one of the claimed options. It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of communication between the UE and the BS as given by Li and Kadoma with the teachings of exchanging CSI and CRI information given by Kakishima. The motivation for doing so would have been to minimize interference and improve uplink transmission throughput (Kadoma, [0056]) and to effectively perform multiplexing transmission by utilizing the CSI and CRI information taught by Kakishima (Kakishima, background).   
Claim 16 is rejected same as claim 5.

Regarding claim 7, Li and Kadoma disclose the method according to claim 1, 
Li and Kadoma do not explicitly disclose wherein the method comprises at least one of: 
the N transmission beam sets corresponding to different subbands; 
the N transmission beam sets corresponding to different transmission layers; 
the N transmission beam sets corresponding to different SRS resources; 
the N transmission beam sets corresponding to different PUCCH resources; 
the N transmission beam sets corresponding to different PUSCH resources; 
the N transmission beam sets being used for different transmission channels; 
the N transmission beam sets being used for different Panels; and 
the N transmission beam sets being used for channel information indication or interference information indication. 
KAKISHIMA discloses wherein the method comprises at least one of: 
the N transmission beam sets corresponding to different subbands; 
the N transmission beam sets corresponding to different transmission layers; 
the N transmission beam sets corresponding to different SRS resources; 
the N transmission beam sets corresponding to different PUCCH resources; 
the N transmission beam sets corresponding to different PUSCH resources; 
the N transmission beam sets being used for different transmission channels; 
the N transmission beam sets being used for different Panels (Kakishima, col. 11, lines 5-15, fig. 16); and 
the N transmission beam sets being used for channel information indication or interference information indication (Kakishima, col. 4, lines 1-5, the CRI indicates resource beams used). 
It is noted that the applicant uses selective language in this claim and the examiner can only show one of the claimed options. It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of communication between the UE and the BS as given by Li and Kadoma with the teachings of exchanging CSI and CRI information given by Kakishima. The motivation for doing so would have been to minimize interference and improve uplink transmission throughput (Kadoma, [0056]) and to effectively perform multiplexing transmission by utilizing the CSI and CRI information taught by Kakishima (Kakishima, background).   
Claim 18 is rejected same as claim 7.

Regarding claim 8, Li and Kadoma disclose the method according to claim 1, 
Li and Kadoma do not explicitly disclose wherein the method comprises at least one of: 
the N CSI processes corresponding to different transmission layers; 
the N CSI processes corresponding to different SRS resources; 
the N CSI processes corresponding to different PUCCH resources; 
the N CSI processes corresponding to different PUSCH resources; 
the N CSI processes being used for different transmission channels; 
the N CSI processes being used for different Panels; and 
the N CSI processes being used for channel information indication or interference information indication.
KAKISHIMA discloses wherein the method comprises at least one of: 
the N CSI processes corresponding to different transmission layers; 
the N CSI processes corresponding to different SRS resources; 
the N CSI processes corresponding to different PUCCH resources (Kakishima, col. 5, lines 1-10); 
the N CSI processes corresponding to different PUSCH resources; 
the N CSI processes being used for different transmission channels; 
the N CSI processes being used for different Panels (Kakishima, col. 11, lines 5-15, fig. 16); and 
the N CSI processes being used for channel information indication or interference information indication (Kakishima, claims 1 and 5, receiving CSI-RS from the base station, fig. 3, CRI#1, CSI #2, col. 3, line 65 – col. 4, line 50, K representing the number of CSI-RS resources, CSI stands for channel state information or indication).
It is noted that the applicant uses selective language in this claim and the examiner can only show one of the claimed options. It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of communication between the UE and the BS as given by Li and Kadoma with the teachings of exchanging CSI and CRI information given by Kakishima. The motivation for doing so would have been to minimize interference and improve uplink transmission throughput (Kadoma, [0056]) and to effectively perform multiplexing transmission by utilizing the CSI and CRI information taught by Kakishima (Kakishima, background).   
Claim 19 is rejected same as claim 8.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474